FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 11, 2022

                                            No. 04-22-00016-CV

                                     IN RE Michele Carey GARCIA

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Rebeca C. Martinez, Chief Justice (dissent to follow)
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       On January 10, 2022, relator Michele Carey Garcia filed a petition for writ of mandamus.
On January 10, 2022 and January 11, 2022, real party in interest Rogelio Lopez, Jr. filed
responses.

        After reviewing the petition and responses, we CONDITIONALLY GRANT the petition
for writ of mandamus. The trial court is directed to vacate the portions of its January 6, 2022
injunction order that:

    1) find that the decision by Bexar County Democratic Chair Monica Alcantara to place
       relator Michele Carey Garcia’s name on the primary ballot for the 2022 Democratic Party
       Primary for the office of Judge of the Justice of the Peace, Precinct 4, Place 1 is not
       permitted by the Texas Election Code and that Alcantara therefore should have rejected
       Garcia’s application;

    2) direct Alcantara to “take all steps necessary to prevent the printing of the ballots for the
       office of Judge of the Justice of the Peace, Precinct 4, Place 1” that include Garcia’s
       name, “including withdrawing any certification or request she has made for printing of
       said ballots”;

    3) permanently enjoin Alcantara and the Bexar County Democratic Party from allowing
       Garcia to appear as a candidate on the primary ballot for the 2022 Democratic Party
       Primary for the office of Judge of the Justice of the Peace, Precinct 4, Place 1;




1This proceeding arises out of Cause No. 2021-CI-26103, styled Rogelio Lopez, Jr. v. Monica Alcantara, Michele
Carey Garcia and Albert Whitby, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable
John D. Gabriel, Jr. presiding.
                                                                                                           FILE COPY

    4) require Alcantara to withdraw any previous certification of Garcia’s name to appear as a
       candidate on the primary ballot for the 2022 Democratic Party Primary for the office of
       Judge of the Justice of the Peace, Precinct 4, Place 1 and restrain her from re-certifying
       Garcia’s name to appear on the ballot;

    5) find Garcia’s application was defective under the Texas Election Code; and

    6) require Alcantara to reject Garcia’s application to appear as a candidate on the primary
       ballot for the 2022 Democratic Party Primary for the office of Judge of the Justice of the
       Peace, Precinct 4, Place 1.2

The writ will issue only if the trial court fails to comply by January 12, 2022.

         Written opinions will issue at a later date.


                                                                _________________________________
                                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.



                                                                ___________________________________
                                                                MICHAEL A. CRUZ, Clerk of Court




2 This order does not affect the portions of the January 6, 2022 order that pertain to Albert Whitby, who is a party to
the trial court’s order but not to this mandamus proceeding.